Order filed July 15, 2021.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00114-CR
                                ____________

                          EX PARTE NADIA IRSAN


                    On Appeal from the 184th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1710579

                                     ORDER

      Appellant is represented by counsel, Mark W. Bennett. Appellant’s brief was
originally due April 12, 2021. We granted two extensions of time to file appellant’s
brief until July 12, 2021. When we granted the second extension, we noted that no
further extensions would be granted absent exceptional circumstances.

      No brief was filed. Accordingly, we order Mark W. Bennett to file a brief
with the clerk of this court on or before August 4, 2021. If he does not timely file
the brief as ordered, the court may issue an order requiring appointment of new
counsel.

                                  PER CURIAM

Panel Consists of Justices Wise, Jewell, and Spain.